EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared DuJack on 28 July 2022.
The application has been amended as follows.
Claim 1.	(Currently Amended)		 A drive train in a wind turbine, the drive train including a first component and a second component, wherein the first component of the drive train includes a main shaft and/or a generator and/or wherein the second component of the drive train includes a gearbox, comprising: 
a lubrication system including: 
a main oil tank containing a lubrication liquid for lubricating the drive train when the wind turbine has a connection to a grid; and 
a main reservoir which is separate from the main oil tank and contains lubrication liquid for the drive train when the wind turbine has no connection to the grid, 
wherein the lubrication system is configured to supply the lubrication liquid from the main reservoir to the drive train when the wind turbine has no grid connection;
wherein the main reservoir includes a first reservoir containing a first amount of lubrication liquid and configured for supplying lubrication liquid to at least the first component of the drive train and a second reservoir containing a second amount of lubrication liquid and configured for supplying lubrication liquid to at least the second component of the drive train, the first component being different from the second component;
wherein the lubrication liquid supplied by the first reservoir creates a first oil sump inside the first component of the drive train, and the lubrication liquid supplied by the second reservoir creates a second oil sump inside the second component.
Claim 2.		(Cancelled)
Claim 3.		(Currently Amended) The drive train according to claim [[2]] 1, wherein the lubrication system is configured in such a way that the first oil sump inside the first component is inside the main shaft and a further oil sump inside the first component is provided in the generator.
Claim 5.		(Currently Amended) The drive train according to claim [[2]] 1, further comprising drain restrictors to restrict a volume flow from the first reservoir to the main shaft and/or generator. 
Claim 10.		(Currently Amended) The drive train according to claim [[2]] 1, wherein the main shaft comprises heaters for heating the lubrication liquid in at least one oil chamber in the main shaft.
Claim 13.		(Currently Amended) A method of lubricating a drive train of a wind turbine, comprising: supplying lubrication liquid from a first reservoir to a first component of the drive train of the wind turbine when the wind turbine loses connection to a grid to create a first oil sump inside the first component of the drive train, wherein the first component comprises a main shaft bearing and/or a generator; and 
supplying lubrication liquid from a second reservoir to a second component of the drive train of the wind turbine when the wind turbine loses connection to a grid to create a second oil sump inside the second component, wherein the second component comprises a gearbox.
Claim 14.	(Cancelled) 


















DETAILED ACTION
Response to Arguments
The examiner’s amendment of 28 July 2022 overcomes the rejection of the previous Office Action. 
Allowable Subject Matter
Claims 1, 3-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the drive train of claim 1, specifically comprising:
the drive train including a first component and a second component, wherein the first component of the drive train includes a main shaft and/or a generator and/or wherein the second component of the drive train includes a gearbox,
wherein the main reservoir includes a first reservoir containing a first amount of lubrication liquid and configured for supplying lubrication liquid to at least the first component of the drive train and a second reservoir containing a second amount of lubrication liquid and configured for supplying lubrication liquid to at least the second component of the drive train, in the context of the other components in the claim. 
Claim 13 is allowed due to its dependency on claim 1. 
The remaining claims are allowed due to their dependency on an allowed claim. 
The closest prior art Tietze et al. (US 2011/0150655) discloses one reservoir (4) that supplies lubricant to two components (2a and 2b), both are gearboxes. As both independent claims require two reservoirs each supplying lubricant to separate components, wherein only the first component comprises a main shaft (or main shaft bearing for claim 13) and/or a generator, the independent claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832